Citation Nr: 1332705	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for status post cervical fusion with spondylolisthesis and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1975 and from May 1984 to September 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA records.

The Veteran testified about neurological symptomatology in both of his upper extremities.  See hearing transcript, pages 8-9.  It appears that issues of entitlement to service connection for a right upper extremity neurological disorder and entitlement to an increased rating for radiculopathy and numbness of the left upper extremity associated with status post cervical fusion with spondylolisthesis and degenerative joint disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran testified that his cervical spine disability has worsened since his May 2012 VA examination.  Hearing transcript, pages 5-6.  Therefore, another VA examination is necessary.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

At his personal hearing, the Veteran testified that he receives Social Security disability benefits.  Hearing transcript, page 3.  The AMC should obtain all records from the Social Security Administration regarding his disability claim.

VA treatment records from the Oklahoma City VA Medical Center have been obtained up to July 2012.  The AMC should obtain all records from the Oklahoma City VA Medical Center from July 2012 to the present.  

The AMC should ask the Veteran to identify all additional treatment he may have received for his cervical spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his cervical spine disability.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, obtain all available records from the Oklahoma City VA Medical Center from July 2012 to the present.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for disability benefits.

3.  Thereafter, afford the Veteran a VA examination to determine the nature and extent of his status post cervical fusion with spondylolisthesis and degenerative joint disease.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to status post cervical fusion with spondylolisthesis and degenerative joint disease.

4.  Thereafter, readjudicate the issues on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



